DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Applicant uses acronyms without first writing out what they stand for.  To correct this issue, Applicant only needs to write out the acronym the first time it appears (i.e. light-emitting diode (LED), flexible printed circuit board (FPCB), surface mount device (SMD), etc.) in the specification, subsequent uses of the acronym are not a problem. 
Appropriate correction is required.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  similarly to the specification, pplicant uses acronyms without first writing out what they stand for.  To correct this issue, Applicant only needs to write out the acronym the first time it appears (i.e. light-emitting diode (LED), flexible printed circuit board (FPCB), surface mount device (SMD), etc.) in the claims, subsequent uses of the acronym are not a problem.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "said connecting members" and “said main wires” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 inherit the deficiency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Monestier et al. (US 2019/0277462 A1) in view of Mulders et al. (US 2019/0279969 A1).
With respect to claim 1:	Monestier teaches “a light string structure (Figs. 1, 4, 6, 7) used in an LED light strip (100) bendable in multiple directions (paragraph 9), comprises: a plurality of light strings (11+13+30+22+24+16+2+3+4; see Figs. 4, 6, 7), each of which at least contains an LED light source (22), electronic components (16, 24, 2, 3, 4), the heads and the tails of said light strings are connected by said connecting members (11, 13, 30) in parallel (see Fig. 4) to said main wires (12, 14)”.
Monestier does not specifically teach “wherein at least one main wire has a spiral curve structure”.
However, Mulders teaches “wherein at least one main wire (10a, 10b, or 10c) has a spiral curve structure (16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier with the spiral curve structure of Mulders due to the art recognized suitability of the spiral shape for the purposes of relieving stress when the light string bends (Mulders paragraph 43).
With respect to claim 2:	Monestier teaches “wherein said connecting member  is a connecting wire (paragraph 58), and at least part of said connecting wires (30) are a curve structure (see Fig. 8)”.
Monestier does not specifically state that the curve of the connecting wire is a spiral.
However, Mulders teaches that the curve (16) of the connecting wire (10b) is a spiral (see Figs. 1, 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier with the spiral curve structure of Mulders due to the art recognized suitability of the spiral shape for the purposes of relieving stress when the light string bends (Mulders paragraph 43).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Monestier and Mulders as applied to claims 1-2 above, and further in view of Hussel (US 2014/0265809 A1).
With respect to claim 3:	Monestier in view of Mulders teaches “the light string structure as claimed in claim 2 (see above)”.
Monestier further teaches “said connecting members for connecting the heads and the tails of the light string are connecting wires (paragraph 58)”.
Monestier does not specifically teach “wherein said pluralities of LED light strings are arranged on FPCB; said FPCB includes a plurality of device soldering areas arranged at intervals, and connection areas between the adjacent device soldering areas; wherein the device soldering area soldered with SMD LED light sources or/and SMD electronic components, and said connecting members for connecting SMD LED light sources and SM\D electronic components are formed in said connection areas”.
However, Hussel teaches “wherein said pluralities of LED light strings (62, 64) are arranged on FPCB (66, 68); said FPCB includes a plurality of device soldering areas (72A, 72B) arranged at intervals (see Fig. 4), and connection areas between the adjacent device soldering areas (areas between 72A, 72B); wherein the device soldering area soldered with SMD LED light sources (paragraph 61) or/and SMD electronic components, and said connecting members (72) for connecting SMD LED light sources and SMD electronic components are formed in said connection areas (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier by arranging the LEDs on a flexible circuit board as taught by Hussel in order electrically connect said LEDs without requiring wirebonds (Hussel paragraphs 62, 3).
With respect to claim 4:	Monestier does not specifically teach wherein the connecting members in the connecting area are a curved connecting structure.
However, Mulders teaches wherein the connecting members (10b) in the connecting area (area between adjacent 8’s) are curved (see Figs. 1, 2).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier with the spiral curve connecting members structure of Mulders due to the art recognized suitability of the spiral shape for the purposes of relieving stress when the light string bends (Mulders paragraph 43).
Monestier does not specifically teach that the connecting members are in a flexible board.
Hussel teaches that the connecting members are in a flexible board (66, 68).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier by arranging the connecting members on a flexible circuit board as taught by Hussel in order electrically connect the LEDs without requiring wirebonds (Hussel paragraphs 62, 3).
With respect to claim 5:	Monestier does not specifically teach “wherein said device soldering areas are rectangular”.
However, Hussel teaches “wherein said device soldering areas are rectangular (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier by using the rectangular soldering areas on a flexible circuit board as taught by Hussel in order electrically connect the LEDs without requiring wirebonds (Hussel paragraphs 62, 3).
Monestier does not specifically teach “at least part of connecting members in the connection areas between adjacent device soldering areas are a zigzag wire connection structure”.
However, Mulders teaches “at least part (16) of connecting members (10b) in the connection areas (areas between 22) between adjacent device soldering areas (22) are a zigzag wire connection structure (Fig. 3c)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier with the zig-zag curve structure of Mulders due to the art recognized suitability of the zig-zag shape for the purposes of relieving stress when the light string bends (Mulders paragraph 43) as well as benefitting from a flatter shape compared to a helix and thus avoid blocking light (Mulders paragraph 51).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Monestier in view of Findlay et al. (US 10,520,143 B1) and Mulders.
With respect to claim 6:	Monestier teaches “an LED light strip (100) bendable in multiple directions (paragraph 9) comprises: a core wire (118) having a core wire groove (see Fig. 3) arranged along the direction of said LED light strip in the middle (see Figs. 3, 7), and at least two main wires (12, 14) arranged close to the sides of said strip core groove in said core wire (see Fig. 3); a plurality (see Fig. 4) of light strings (11+13+30+22+24+16+2+3+4; see Figs. 4, 6, 7) arranged in said core wire groove (see Figs. 3, 8) at intervals (see Fig. 4), which include at least LED light sources (22), and connecting members for connecting said LED light sources (11, 13, 30), and the heads and the tails of said light strings are connected by said connecting members in parallel to said main wires (see Figs. 4, 7)”.
Monestier does not specifically teach “an insulating layer wrapped outside said core wire”.
However, Findlay teaches “an insulating layer (12) wrapped outside (see Fig. 2) said core wire (26)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier with the outer insulating layer of Findlay in order to provide light diffusion and reflection effects to control the distribution of the emitted light (Findlay column 4 lines 28-48).
Monestier does not specifically teach “wherein at least one main wire has a spiral curve structure”.
However, Mulders teaches “wherein at least one main wire (10) has a spiral curve structure (16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier with the spiral curve structure of Mulders due to the art recognized suitability of the spiral shape for the purposes of relieving stress when the light string bends (Mulders paragraph 43).
With respect to claim 7:	Monestier teaches “wherein said connecting member  is a connecting wire (paragraph 58), and at least part of said connecting wires (30) are a curve structure (see Fig. 8)”.
Monestier does not specifically state that the curve of the connecting wire is a spiral.
However, Mulders teaches that the curve (16) of the connecting wire (10b) is a spiral (see Figs. 1, 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier with the spiral curve structure of Mulders due to the art recognized suitability of the spiral shape for the purposes of relieving stress when the light string bends (Mulders paragraph 43).

Claims 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Monestier, Findlay, and Mulders as applied to claim 6 above, and further in view of Hussel.
With respect to claim 8:	Monestier in view of Findlay and Mulders teaches “the light string structure as claimed in claim 6 (see above)”.
Monestier further teaches “said connecting members for connecting the heads and the tails of the light string are connecting wires (paragraph 58)”.
Monestier does not specifically teach “wherein said pluralities of LED light strings are arranged on FPCB; said FPCB includes a plurality of device soldering areas arranged at intervals, and connection areas between the adjacent device soldering areas; wherein the device soldering area soldered with SMD LED light sources or/and SMD electronic components, and said connecting members for connecting SMD LED light sources and SM\D electronic components are formed in said connection areas”.
However, Hussel teaches “wherein said pluralities of LED light strings (62, 64) are arranged on FPCB (66, 68); said FPCB includes a plurality of device soldering areas (72A, 72B) arranged at intervals (see Fig. 4), and connection areas between the adjacent device soldering areas (areas between 72A, 72B); wherein the device soldering area soldered with SMD LED light sources (paragraph 61) or/and SMD electronic components, and said connecting members (72) for connecting SMD LED light sources and SMD electronic components are formed in said connection areas (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier by arranging the LEDs on a flexible circuit board as taught by Hussel in order electrically connect said LEDs without requiring wirebonds (Hussel paragraphs 62, 3).
With respect to claim 10:	Monestier does not specifically teach “wherein said device soldering areas are rectangular”.
However, Hussel teaches “wherein said device soldering areas are rectangular (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier by using the rectangular soldering areas on a flexible circuit board as taught by Hussel in order electrically connect the LEDs without requiring wirebonds (Hussel paragraphs 62, 3).
Monestier does not specifically teach “at least part of connecting members in the connection areas between adjacent device soldering areas are a zigzag wire connection structure”.
However, Mulders teaches “at least part (16) of connecting members (10b) in the connection areas (areas between 22) between adjacent device soldering areas (22) are a zigzag wire connection structure (Fig. 3c)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier with the zig-zag curve structure of Mulders due to the art recognized suitability of the zig-zag shape for the purposes of relieving stress when the light string bends (Mulders paragraph 43) as well as benefitting from a flatter shape compared to a helix and thus avoid blocking light (Mulders paragraph 51).
With respect to claim 11:	Monestier teaches wherein said core wire is made of soft plastic or silicone (see Table 1 under “Material”); said main wire is made of copper, aluminum, steel or alloys of the above materials (see Table 1 under “Material”).
Monestier does not specifically teach wherein said insulating wrap is made of soft plastic or silicone.
However, Findlay teaches wherein said insulating wrap is made of soft plastic or silicone (column 3 lines 32-34).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier by selecting the insulating wrap material taught by Findlay due to it’s ability to comfortable bend to a tight bending radius (Findlay column 3 lines 32-34).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monestier, Findlay, Hussel and Mulders as applied to claims 6, 8 above, and further in view of Kums et al. (US 2019/0051803 A1).
With respect to claim 9:	Monestier in view of Findlay, Hussel and Mulders teaches “The LED light strip bendable in multiple directions as claimed in claim 8 (see above)”.
Monestier does not specifically teach wherein the connecting members in the connecting area are a curved connecting structure.
However, Mulders teaches wherein the connecting members (10b) in the connecting area (area between adjacent 8’s) are curved (see Figs. 1, 2).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier with the spiral curve connecting members structure of Mulders due to the art recognized suitability of the spiral shape for the purposes of relieving stress when the light string bends (Mulders paragraph 43).
Monestier does not specifically teach that wherein said device soldering areas are rectangular; and the connecting members are in a flexible board.
Hussel teaches that soldering areas (72A, 72B) are rectangular (see Fig. 4) and the connecting members are in a flexible board (66, 68).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light string structure of Monestier by arranging the connecting members on a flexible circuit board with rectangular soldering areas as taught by Hussel in order electrically connect the LEDs without requiring wirebonds (Hussel paragraphs 62, 3).
Monestier does not specifically teach “said connection areas between adjacent device soldering areas are also rectangular but with a smaller width than the width of said device soldering area”.
However, Kums teaches “said connection areas (332) between adjacent device soldering areas (334, 336) are also rectangular (see Fig. 3) but with a smaller width than the width of said device soldering area (see Fig. 3)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the light string structure of Monestier by making the connection areas with a smaller width than the soldering areas in order to contribute to the flexibility of the light string structure (Kums paragraph 66).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571)272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/           Examiner, Art Unit 2875                                                                                                                                                                                             
/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875